Title: Report of the Committee on Ways and Means, 19 July 1774
From: Adams, John,Boston Town Meeting
To: 


      
      19 July 1774. Report of the Committee on Ways and Means. No Dft found. printed: Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 181.
      John Adams had returned home by 17 July, for he wrote to James Warren on that date from Braintree. How much part he played in the committee’s deliberations is problematical.
      “The Committee on Ways and Means Reported verbally, that they had been considering of the best Methods to Employ the Poor; and informed the Town, ’That the building a Wharff from the South End, leading to Dorchester Neck, and a House or Two on the Town’s Lands, at that Part of the Town was what they thought might be of Service: That they had other Proposals to make in some future Time; but that for the present, the Comittee desired the Sense of the Town, with Respect to the Expediency of employing a Number of Inhabitants now out of Employ, in Carrying on a Wharff.’”
      In the morning session, the town voted to accept the committee’s recommendation to build a wharf, laying down certain conditions. In the afternoon, however, the town voted to reconsider its vote, decision being post poned to another meeting.
     